Citation Nr: 9921866	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  95 - 22 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esquire


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946, and from June 1946 to service retirement in June 1967.  

A decision of the Board of Veterans' Appeals (Board), dated 
in May 1997, denied service connection for the cause of the 
veteran's death.  That decision was appealed to the United 
States Court of Appeals for Veterans Claims (Court) by the 
appellant, widow of the veteran.  On November 23, 1998, the 
Court vacated the Board's decision and remanded the case to 
the Board for another decision, taking into consideration 
matters raised in its order.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  At the time of the veteran's death, service connection 
was in effect for chronic brain syndrome associated with 
brain trauma, evaluated as 100 percent disabling; 
prostatitis, evaluated as 60 percent disabling; skull defect, 
evaluated as 50 percent disabling; residuals of duodenal 
ulcer, evaluated as 20 percent disabling; paralysis of 
radicular groups, evaluated as 20 percent disabling; 
incomplete left sciatic nerve paralysis, evaluated as 20 
percent disabling; right sciatic nerve paralysis, evaluated 
as 20 percent disabling; incomplete paralysis of the internal 
femoral crural nerve, evaluated as 10 percent disabling; 
bilateral varicose veins, evaluated as 10 percent disabling; 
and hemorrhoids, evaluated as noncompensably disabling.  His 
combined service-connected disability rating was 100 percent 
from April 18, 1986, and he was entitled to special monthly 
compensation under  38 U.S.C.A. § 1114(s) (West 1991 & Supp. 
1998) and  38 C.F.R. § 3.350(i) (1998).

3.  The death certificate shows that the veteran's death 
occurred on June 16, 1994, at age 69; that the immediate 
cause of the veteran's death was a myocardial infarction; 
that the approximate interval between onset and death was one 
hour; that another condition which contributed to death but 
not resulting in the immediate cause of death was 
hypertension; that the manner of death was natural; and that 
no autopsy was performed.

4.  Myocardial infarction or hypertension were not shown 
during active service, at the time of service separation, or 
during the initial postservice year; hypertension was first 
diagnosed in January 1987, more than 20 years after final 
service separation, coronary artery disease was initially 
manifest in June 1993, while the veteran's coronary artery 
disease with inferolateral infarction and ischemia became the 
primary focus of his treatment from June 1993 until the 
myocardial infarction which caused his death.  

5.  The medical evidence of record, including medical 
opinions and citations of medical authority from physicians 
who reviewed the veteran's entire medical record, is 
considered probative and persuasively links and relates the 
veteran's coronary artery disease, ischemia, and fatal heart 
attack with his service-connected disabilities.  



CONCLUSIONS OF LAW

1.  Myocardial infarction, arteriosclerosis, or hypertension 
were not incurred in or aggravated by active service, and the 
service incurrence of arteriosclerosis or hypertension may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(a) (West 1991 & Supp. 1998);  38 C.F.R. 
§§ 3.307, 3.309 (1998).

2.  Disabilities incurred in or aggravated by active service 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991 
& Supp. 1998);  38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for the cause of the 
veteran's death because it did not take into account or 
properly weigh the medical and other evidence of record.  It 
is contended that service-connected disabilities caused, 
contributed to, or materially hastened the veteran's death.  
It is contended that medical opinions from private physicians 
who reviewed the veteran's entire medical record support the 
appellant's contentions.  

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991 & Supp. 1998).  We further find that 
the facts relevant to the issue on appeal have been properly 
developed and that the statutory obligation of VA to assist 
the appellant in the development of her claim has been 
satisfied.  38 U.S.C.A. §  5107(a)(West 1991 & Supp. 1998).  
In that connection, we note that the RO has obtained and 
reviewed the veteran's complete service medical records; the 
complete records of postservice treatment of the veteran 
including VA examinations, evaluations, hospital summaries, 
and outpatient clinic records; letters from private 
physicians submitted by the appellant; the medical records 
and nurse's notes of the veteran's final illness and death; 
and the testimony of the appellant at her personal hearing on 
appeal.  On appellate review, the Board sees no areas in 
which further development might be of assistance to the 
claimant. 

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998);  
38 C.F.R. § 3.303 (1998).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including arteriosclerosis and hypertension, 
when manifested to a compensable degree within the initial 
post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 1998),  38 C.F.R. §§ 3.307, 
3.309(a) (1998).  

The veteran's service medical records reflect no complaint, 
treatment, or findings of a cardiac disability, 
arteriosclerosis or hypertension during his periods of active 
service or on service retirement examination.  His post 
service medical records show that hypertension was first 
diagnosed in January 1987, more than 20 years after final 
service separation, while coronary artery disease with an 
inferolateral infarct and underlying ischemia was initially 
manifest in June 1993. 

A VA hospital summary, dated in December 1992, disclosed that 
the veteran was evaluated for the possibility of self-
catheterization but was found to be unsuitable for this kind 
of training.  Another VA hospital summary, dated in June 
1993, included diagnoses of coronary artery disease with an 
inferolateral infarct and underlying ischemia; organic 
delusional disorder; peripheral neuropathy; chronic 
arachnoiditis; and hypertension.  The veteran was found to 
require nursing home placement due to service-connected 
disabilities.  

At the time of the veteran's death, service connection was in 
effect for chronic brain syndrome associated with brain 
trauma, evaluated as 100 percent disabling; prostatitis, 
evaluated as 60 percent disabling; skull defect, evaluated as 
50 percent disabling; residuals of duodenal ulcer, evaluated 
as 20 percent disabling; paralysis of radicular groups, 
evaluated as 20 percent disabling; incomplete left sciatic 
nerve paralysis, evaluated as 20 percent disabling; right 
sciatic nerve paralysis, evaluated as 20 percent disabling; 
incomplete paralysis of the internal femoral crural nerve, 
evaluated as 10 percent disabling; bilateral varicose veins, 
evaluated as 10 percent disabling; and hemorrhoids, evaluated 
as noncompensably disabling.  His combined service-connected 
disability rating was 100 percent from April 18, 1986, and he 
was entitled to special monthly compensation under  
38 U.S.C.A. § 1114(s) (West 1991 & Supp. 1998) and  38 C.F.R. 
§ 3.350(i) (1998).  The veteran had been rated incompetent by 
VA since April 1988.  

The death certificate shows that the veteran's death occurred 
on June 16, 1994, at age 69; that the immediate cause of the 
veteran's death was a myocardial infarction; that the 
approximate interval between onset and death was one hour; 
that another condition which contributed to death but not 
resulting in the immediate cause of death was hypertension; 
that the manner of death was natural; and that no autopsy was 
performed.

In June 1994, the appellant, widow of the veteran, claimed 
entitlement to service connection for the cause of the 
veteran's death.  In support of her claim, she submitted a 
letter from James F. Johnson, MD, dated in June 1995, which 
stated, in pertinent part, that he had reviewed the veteran's 
medical records.  In response to an inquiry from the 
appellant as to whether the veteran's heart attack was the 
direct result of his military duty, Dr. Johnson responded 
that he found no history of previous heart problems, 
hypertension, or anything that could have been directly 
service connected to his heart attack.  In response to an 
inquiry as to whether there were other factors may have 
hastened the veteran's demise, Dr. Johnson stated that the 
answer was probably "yes," based on the fact that the 
veteran had a cerebral aneurysm surgery, right, in the early 
1950's and that later other aneurysms were found for which he 
did not undergo surgery.  Dr. Jacobson cited his review of 
extensive and well-documented treatment records from Severt 
Jacobson, MD, who noted the veteran's complaints of  some 
back and leg pain and who expressed the opinion that a lot of 
the veteran's problems were directly related to his cerebral 
aneurysm problem and arachnoiditis problem that undoubtedly 
occurred with his CNS [central nervous system] surgery.  
Further, Dr. Johnson expressed the belief that the veteran's 
aneurysms affected the quality of the his life and 
undoubtedly placed undue stress on him; and that the 
aneurysms caused extrapyramidal manifestations, including 
personality changes and tremors.  

At a personal hearing held at the RO in October 1995, 
testimony was offered addressing the veteran's periods of 
active service, his medical retirement from service, the 
history of his multiple aneurysms and surgeries, the initial 
grant of service connection for his disabilities, and the 
assignment of a schedular 100 percent evaluation for his 
chronic brain syndrome associated with brain trauma, 
effective in April 1986.  The appellant testified that at the 
time of the veteran's death, he was a patient at Rosewood on 
Broadway, a private nursing home, under VA contract.  She 
stated that Dr. Huhn, who signed the veteran's death 
certificate, was the veteran's primary physician while he was 
at the Rosewood on Broadway facility from March 1993 until 
his death in June 1994.  The letter from Dr. Johnson was 
introduced into the record.  

The appellant further testified that the treating physician 
at the time of the veteran's death and who signed the death 
certificate was Dr. Paul Huhn; that the veteran received his 
medical treatment at the VAMC, Fargo, North Dakota; that Dr. 
Huhn saw the veteran for a period of a little more than a 
year while he was at Rosewood on Broadway [a VA contract 
nursing home]; that she was not given the option of 
requesting an autopsy, and that when she attempted to speak 
with Dr. Huhn to see if he would change or amend the 
veteran's death certificate, he refused to discuss it with 
her.  She further testified that Dr. Johnson treated the 
veteran when he was hit by a car and when he had bilateral 
hip surgery; that he had extensively reviewed the veteran's 
service medical records and postservice medical records; and 
that a booklet had been prepared containing pertinent 
portions of the veteran's service medical records and 
postservice medical records.  The appellant offered into 
evidence Dr. Johnson's letter and a notebook containing 
copies of pertinent portions of the veteran's service medical 
records, postservice medical records, records and nursing 
notes from the veteran's final illness, and other documents.  
That evidence and a transcript of the testimony are of record 
and have been reviewed.  

The records and nursing notes from the veteran's final 
illness show that from June 2 through June 7, 1994, he spent 
his time watching news and sports on television, speaking by 
telephone with his spouse, and visiting with the staff.  It 
was indicated that he was usually invited on all outings, 
such as dining out, and that his wife usually accompanied 
him.  The records show that Dr. Huhn made rounds, observed 
the veteran, and issued new orders, including increased 
Lasix.  The veteran was well oriented and able to verbalize 
his needs, was able to ambulate about 60 feet with limited 
assistance and to use a wheelchair, a walker was within 
reach, and he had a good appetite.  Records dated June 15, 
1994, show that the veteran was assisted in getting into his 
bad, and it was noted that his skin was clammy and his 
breathing irregular.  He complained of chest pain and was 
given sublingual nitrogen.  His death occurred a few minutes 
subsequently.  The veteran's spouse and pastor arrived at the 
medical facility shortly thereafter, and support was 
provided.  

Following the Court's remand of this appeal to the Board, 
additional evidence and argument was submitted by the 
appellant.

A letter from Craig Bash, MD, dated in May 1999, stated that 
he had reviewed the veteran's medical record at the request 
of the appellant; that he agreed with the conclusions 
contained in the June 1995 letter from James F. Johnson, MD; 
and that it was likely that the veteran's death was secondary 
to complications of his service-connected subarachnoid 
hemorrhage.  Citing specific medical evidence contained in 
the veteran's records, he called attention to the fact that 
the veteran was delusional due to deep encephalomalacic 
changes and had been determined to be incompetent; that he 
was unable to care for his physical needs secondary to 
decreased intellectual, motor and sensory functions due to 
his brain syndrome; and that he had been placed in a nursing 
home since March 1993.  He expressed the opinion that the 
veteran's medical records established that he was severely 
intellectually compromised by his decreased intellectual 
functioning secondary to brain trauma, and that he was unable 
to exercise due to his physical disabilities, which were the 
result of his intracranial injuries.  

Dr. Bash concluded, on that basis, that the veteran needed 
extensive to total assistance in carrying out the activities 
of daily living; that he had true mobility only with the use 
of his wheelchair; and that the veteran was at much increased 
risk for coronary artery disease, which was an acknowledged 
medical problem prior to the veteran's death.  He attributed 
the veteran's development of coronary artery disease with his 
ill-conditioned state, noting that an association between a 
less active life-style and increased risk of coronary artery 
disease was well-established in the medical literature.  He 
stated that it was his opinion that the veteran's decreased 
ability to ambulate or exercise secondary to his service-
connected subarachnoid hemorrhage increased his risk of 
developing coronary artery disease that ultimately caused his 
death.  In support of that opinion, he cited studies showing 
a two-fold increase in ischemic heart disease present in a 
sedentary group of patients as compared to the normal 
ambulatory population.  He concluded, on that basis, that the 
veteran's decreased ability to ambulate or exercise, all of 
which was secondary to his service-connected subarachnoid 
hemorrhage, were significant contributing factors leading to 
the veteran's death.  

Analysis

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 1998);  38 C.F.R. 
§ 3.312(a) (1998).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 U.S.C.A. § 1310 (West 1991 & Supp. 
1998);  38 C.F.R. § 3.312(b) (1998).  

A contributory cause of death is inherently one not related 
to the principal cause.
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991 & Supp. 
1998);  38 C.F.R. § 3.312 (c)(1) (1998).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 1998);  38 C.F.R. § 3.312 (c)(2) (1998).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 U.S.C.A. § 1310 
(West 1991 & Supp. 1998);  38 C.F.R. § 3.312 (c)(3) (1998).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 U.S.C.A. § 1310 (West 1991 & Supp. 
1998);  38 C.F.R. § 3.312 (c)(4) (1998).  

As previously noted, at the time of the veteran's death, 
service connection was in effect for chronic brain syndrome 
associated with brain trauma, evaluated as 100 percent 
disabling; prostatitis, evaluated as 60 percent disabling; 
skull defect, evaluated as 50 percent disabling; residuals of 
duodenal ulcer, evaluated as 20 percent disabling; paralysis 
of radicular groups, evaluated as 20 percent disabling; 
incomplete left sciatic nerve paralysis, evaluated as 20 
percent disabling; right sciatic nerve paralysis, evaluated 
as 20 percent disabling; incomplete paralysis of the internal 
femoral crural nerve, evaluated as 10 percent disabling; 
bilateral varicose veins, evaluated as 10 percent disabling; 
and hemorrhoids, evaluated as noncompensably disabling.  His 
combined service-connected disability rating was 100 percent 
from April 18, 1986, and he was entitled to special monthly 
compensation under  38 U.S.C.A. § 1114(s) (West 1991 & Supp. 
1998) and  38 C.F.R. § 3.350(i) (1998).

The appellant has placed considerable reliance upon the 
letter from Dr. James F. Johnson, MD, dated in June 1995.  In 
response to an inquiry as to whether there were factors 
[other than his myocardial infarction] that may have hastened 
the veteran's demise, Dr. Johnson stated that the answer was 
probably "yes," based on the fact that the veteran had a 
cerebral aneurysm surgery, right, in the early 1950's and 
that later other aneurysms were found for which he did not 
undergo surgery.  Dr. Johnson cited his review of extensive 
and well-documented treatment records from Severt Jacobson, 
MD, who noted the veteran's complaints of some back and leg 
pain and who expressed the opinion that a lot of the 
veteran's problems were directly related to his cerebral 
aneurysm problem and arachnoiditis problem that undoubtedly 
occurred with his CNS [central nervous system] surgery.  
Further, Dr. Johnson expressed the belief that the veteran's 
aneurysms affected the quality of the his life and 
undoubtedly placed undue stress on him; and that the 
aneurysms caused extrapyramidal manifestations, including 
personality changes and tremors.  

In his May 1999 letter, Dr. Bash found that the medical 
evidence showed that the veteran needed extensive to total 
assistance in carrying out the activities of daily living; 
that he had true mobility only with the use of his 
wheelchair; and that the veteran was at much increased risk 
for coronary artery disease, which was an acknowledged 
medical problem prior to the veteran's death.  He attributed 
the veteran's development of coronary artery disease with his 
ill-conditioned state, noting that an association between a 
less active life-style and increased risk of coronary artery 
disease was well-established in the medical literature.  He 
stated that it was his opinion that the veteran's decreased 
ability to ambulate or exercise secondary to his service-
connected subarachnoid hemorrhage increased his risk of 
developing the coronary artery disease that ultimately caused 
his death.  In support of that opinion, he cited clinical 
studies showing a two-fold increase in ischemic heart disease 
present in a sedentary group of patients as compared to the 
normal ambulatory population.  He concluded, on that basis, 
that the veteran's decreased ability to ambulate or exercise, 
all of which was secondary to his service-connected 
subarachnoid hemorrhage, were significant contributing 
factors leading to the veteran's death.  

The record shows that the veteran's organic brain syndrome 
was secondary to intracranial surgery for an aneurysm, and 
was manifested by a organic delusional or mood disorder which 
rendered him incompetent and which, in conjunction with his 
service-connected physical disabilities, rendered him 
incapable of carrying out the activities of daily life.  To 
that point, the Board notes that the veteran's organic brain 
syndrome associated with brain trauma had been evaluated as 
100 percent disabling since April 1986, and that he had been 
declared incompetent from April 1998.  In this particular 
case, the evidence shows that the veteran's service-connected 
organic brain syndrome stemming from intracranial surgery for 
an aneurysm affected a vital organ and was of itself of a 
progressive or debilitating nature.  For that reason, it 
would be reasonable to hold that his service-connected 
organic brain syndrome secondary to intracranial surgery for 
an aneurysm accelerated the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 1998);  38 C.F.R. § 3.312 (c)(4) 
(1998).  The Board further notes that the veteran's paralysis 
of radicular groups, evaluated as 20 percent disabling; 
incomplete left sciatic nerve paralysis, evaluated as 20 
percent disabling; right sciatic nerve paralysis, evaluated 
as 20 percent disabling; and incomplete paralysis of the 
internal femoral crural nerve, evaluated as 10 percent 
disabling, were each granted service-connection as secondary 
to brain trauma resulting from intracranial surgery for an 
inservice aneurysm.  The medical record shows that those 
service-connected physical disabilities materially affected 
the veteran's vital body functions, reducing his ability to 
exercise, to remain mobile or ambulate, and to engage in 
physical therapy, thereby causing debilitating effects and 
general impairment of health to an extent that would render 
him materially less capable of resisting the effects of other 
disease or injury primarily causing death, in this case his 
fatal myocardial infarction.  

Based upon the foregoing, the Board finds that the letters 
from Drs. Hunter and Bash are both credible and persuasive.  
The Board further finds that the evidence in this case 
supports a conclusion that the veteran's service-connected 
organic brain syndrome associated with brain trauma, 
evaluated as 100 percent disabling since April 1986, affected 
a vital organ and was of itself of a progressive or 
debilitating nature.  For that reason, it would be reasonable 
to hold that his service-connected organic brain syndrome 
secondary to intracranial surgery for an aneurysm accelerated 
the veteran's death.  The Board further notes that the 
veteran's service-connected paralysis of radicular groups, 
evaluated as 20 percent disabling; incomplete left sciatic 
nerve paralysis, evaluated as 20 percent disabling; right 
sciatic nerve paralysis, evaluated as 20 percent disabling; 
and incomplete paralysis of the internal femoral crural 
nerve, evaluated as 10 percent disabling, all secondary to 
brain trauma resulting from intracranial surgery for an 
inservice aneurysm, materially affected the veteran's vital 
body functions, reducing his ability to exercise, to remain 
mobile or ambulate, and to engage in physical therapy, 
thereby causing debilitating effects and general impairment 
of health, including the development of coronary artery 
disease, to an extent that would render him materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  On the basis of the medical 
evidence and medical authority cited, and for the reasons 
stated, the Board finds that the veteran's service-connected 
disabilities, in the manner stated, caused or contributed 
substantially or materially to cause the veteran's death.  
Accordingly, the appeal for service connection for the cause 
of the veteran's death is granted.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence favors the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
granted.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

